                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

ACKANIK VASHAWN
TURNER, et al.

       Plaintiffs,

v.                                                         Case No. 8:21-cv-0813-KKM-CPT

BLACKSTONE MEDICAL
SERVICES, LLC and VICK TIPNES,

     Defendant.
____________________________________/

                                              ORDER

       On April 30, 2021, Defendant Blackstone Medical Services, LLC, filed a motion

to dismiss Plaintiffs’ complaint or compel mediation and arbitration. (Doc. 13).

Although it is unclear whether the motion is opposed, 1 Plaintiffs have failed to timely

respond to the motion. Accordingly, the Court is treating the motion as unopposed. See

Local Rule 3.01(c). Upon review of the agreement executed between the parties, (Doc.

13, Exhibits 1 & 2), the Court is satisfied that a valid dispute resolution agreement exists

and therefore grants Blackstone Medical Services, LLC’s motion.

       Each Plaintiff signed a “Receipt and Acknowledgment of Blackstone Medical

Services Office Policy Manual” (Doc. 13, Exhibit B), and thereby agreed to abide by


1
 Blackstone Medical Services, LLC’s motion states that “Plaintiff’s counsel . . . advised that he has
not had the ability to confer with his clients regarding the contents of [the] motion, and therefore has
advised he is unable to state whether he agrees or opposes the motion.” (Doc. 13, at 3).
the “Dispute Resolution Policy” (Doc. 13, Exhibit A). The Policy requires that all

employment-related disputes—including claims related to violations of federal law,

which the Complaint alleges, see (Doc. 1)—“must first be submitted to non-binding

mediation through a mutually agreeable mediator” (Doc. 13, Exhibit B). “If the dispute

is not resolved by mediation,” the Policy provides that “the exclusive avenue for

resolving any disputes shall be to submit the dispute to and resolved exclusively through

binding arbitration conducted by an impartial arbitrator selected in compliance with the

voluntary arbitration rules of the American Arbitration Association.” (Id.). Considering

Plaintiffs’ agreement to these terms as a condition of their employment, see (Doc. 13 at

1), the Court grants Blackstone Medical Services, LLC’s motion and enforces the

dispute resolution policy agreement. See 9 U.S.C. §§ 2, 3, & 4.

      Accordingly, it is ORDERED:

      1.     Blackstone Medical Services, LLC’s Motion to Compel Arbitration (Doc.

             13) is GRANTED. The parties shall proceed to non-binding mediation

             in accordance with the terms of the dispute resolution policy. If the

             dispute is not resolved by mediation, the parties shall then proceed to

             arbitration in accordance with the terms of the dispute resolution policy.

      2.     These proceedings are hereby STAYED and the Clerk is directed to

             ADMINISTRATIVELY CLOSE the case. The Court retains

             jurisdiction of the case to adjudicate any post-mediation or post-

             arbitration motions the parties may make.
                                           2
3.   The parties shall file a joint status report on August 27, 2021, and every

     ninety (90) days thereafter advising the Court on the progress of the

     dispute resolution. The parties must immediately notify the Court upon

     the resolution of the claims asserted in this case.

ORDERED in Tampa, Florida, on May 25, 2021.




                                    3
